KIRKPATRICK, Chief Judge.
Assuming that the deposition of the plaintiff, taken in discovery proceedings and before the Court upon this motion, states the plaintiff’s whole case for damages, it seems too obvious for discussion that the plaintiff cannot establish a claim within the jurisdictional amount or anywhere near it. I, therefore, will enter an order dismissing the complaint unless, within 20 days, the plaintiff informs the Court by affidavit of any evidence which he may have and expect to produce at the trial, tending to show damages beyond what is disclosed in the deposition. While there is no stipulation that the Court may act on the basis of the deposition, it seems useless that the case should be kept alive merely to be dismissed at the trial,.if the plaintiff has no evidence which will prove greater damages.